Citation Nr: 1507748	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for gout.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1987 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of the claim was subsequently transferred to the RO in Denver, Colorado. 

The Veteran testified at a videoconference hearing in June 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the case in March 2014 for further development.  That development was completed, and the case has since been returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Appeals Management System (VBMS) and the Virtual VA electronic claims processing system.  A review of Virtual VA reveals documents that are duplicative of those in VBMS with the exception of additional VA treatment records and the June 2013 hearing transcript. 


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied service connection for gout.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal that determination.  There was also no evidence received within one year of that determination. 

2.  The evidence received since the October 2004 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for gout. 


CONCLUSIONS OF LAW

1.  The October 2004 rating decision, which denied service connection for gout, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the October 2004 rating decision is new and material, and the claim for service connection for gout is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied the Veteran's claim of service connection for gout in an October 2004 rating decision, finding that there was no indication that the Veteran's current gout was incurred or otherwise related to active service.  In particular, the RO noted that the service treatment records were negative for any complaints, treatment, and diagnosis related to gout.  The Veteran was provided notice of this decision and his appellate rights, but he did not appeal the decision or submit new and material evidence within one year of its issuance.  Therefore, the Board finds that the October 2004 rating decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The evidence received since the October 2004 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  In particular, VA treatment records have been obtained pursuant to the March 2014 remand.  These records document treatment for gout in 1994 at the Chicago VAMC Chicago.  At that time, it was noted that the Veteran reported symptoms of pain and swelling of the right big toe for the past two years, which would suggest that he may have had gout in service or shortly thereafter.  Such evidence raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for gout.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for gout is reopened. 


REMAND

The Veteran has asserted that he has gout that first manifested during active service.  See Board Hearing Transcript at 3.  In this respect, the Veteran described symptoms of toe pain in 1991 for which he did not seek treatment.  His service treatment records do indicate that the Veteran was treated on a number of occasions for complaints of ankle, foot, and Achilles tendon pain.  

The Veteran testified at the June 2013 hearing that he experienced intermittent and worsening gout flare-ups after service which affected his feet and knees.  He reported that he was formally diagnosed with gout in 1993.  See Board hearing transcript at 5.  The Board notes that the earliest treatment for gout of record is in 1994 at the Chicago VAMC; however, the November 1994 VA treatment record does note that the Veteran reported symptoms of pain and swelling of the right big toe for the past two years.  

Based on the foregoing, the Board finds that the Veteran should be afforded a VA examination in connection with his claim for service connection of gout.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for gout.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VAMC in Chicago, Illinois, dated from February 2012 to the present and the VAMC in Denver, Colorado, dated since January, 2014.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his gout.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's gout manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology therein.  

In rendering this opinion, the examiner should consider in-service treatment for multiple foot and ankle complaints and the Veteran's testimony he developed gout while on active duty.  In addition, the examiner should consider VA treatment records dated from the 1990s pertaining to post-service treatment for gout.  On a few occasions, the Veteran reported that his gout symptoms began in approximately 1992.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  The AOJ should consider the claim for service connection of gout.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


